ORDER
PER CURIAM.
The defendant appeals from his conviction of first degree murder (§ 565.202, RSMo 1994), and armed criminal action (§ 571.015, RSMo 1994), and consecutive sentences of life imprisonment without probation or parole and 50 years, respectively. The defendant contends that the trial court abused its discretion in denying his motion for mistrial because the prosecuting attorney displayed the murder weapon, which had been admitted into evidence, to the jury. Affirmed. Rule 30.25(b), V.A.M.R.